DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The rejection of claims 10, 12, 14-17, and 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn following the applicant’s amendment to claim 10.
The rejection of claims 1 and 3 under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 1020160032965, with machine translation) is withdrawn following the applicant’s amendment to claim 1.
The rejection of claims 6, 7, and 18 under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 1020160032965, with machine translation) as applied to claim 1 above, and further in view of Iwai et al. (US 2015/0318528) is withdrawn following the applicant’s amendment to claim 1.
The rejection of claims 8 and 9 under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 1020160032965, with machine translation) in view of Iwai et al. (US 2015/0318528) as applied to claim 6 above, and further in view of Lee et al. (US Patent 9,601,740) is withdrawn following the applicant’s amendment to claim 1.
The rejection of claims 10 and 12 under 35 U.S.C. 103 as being unpatentable over Bolandi et al. (US 2012/0219841), as evidenced by Cho et al. (US 2004/0106037) is withdrawn following the applicant’s amendment to claim 10.
The rejection of claims 10, 12, 14, and 19 under 35 U.S.C. 103 as being unpatentable over Torita et al. (US 2018/0294457) in view of Suga et al. (US 2011/0183166) is withdrawn following the applicant’s amendment to claim 10.
Claims 1, 3, 6-10, 12, and 16-19 are allowed.
Claims 2, 4, 5, 11, and 13-15 have been canceled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722